[Cite as State v. Jones, 2022-Ohio-1839.]




                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 110750
                 v.                               :

LEE JONES,                                        :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 2, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CR-08-515076-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Callista Plemel, Assistant Prosecuting
                 Attorney, for appellee.

                 Lee Jones, pro se.

EMANUELLA D. GROVES, J.:

                 Defendant-appellant, Lee Jones (“Jones”), who is serving a 50-year

aggregate term of imprisonment for multiple rape convictions, appeals the trial
court’s decision denying his “motion to vacate or set aside judgment of conviction or

sentence.” For the reasons set forth below, we affirm.

                        Procedural and Factual History

               Jones has spent many years litigating his convictions, but for judicial

clarity, the facts relevant to this appeal are briefly summarized as follows.

              On November 5, 2008, Jones, pursuant to a plea agreement with the

state of Ohio (the “state”) entered guilty pleas to one count rape and one count of

kidnapping.    The remaining count of felonious assault was dismissed.               On

December 12, 2008, the trial court sentenced Jones to prison terms of ten years on

each count. The trial court ordered Jones to serve the sentences concurrently, but

consecutively to his 30-years prison sentences in unrelated cases Cuyahoga C.P.

Nos. CR-07-504454-A and CR-08-514849-A, for a total sentence of 40 years in all

cases.1

              Jones did not file a direct appeal of his conviction or sentence.

However, on May 9, 2019, more than ten years after sentencing, Jones filed a motion

to withdraw his guilty pleas, wherein he argued that he “was forced and/or coerced

into accepting the State’s plea offer without fully understanding the nature of his

plea and the penalty attached to the plea.” Jones referenced his mental handicap

and learning disability and suggested that his trial attorney inaccurately represented

that he would receive probation, if he accepted the state’s plea offer.



      1  In 2016, Jones was sentenced in an unrelated case to ten years for another rape,
to be served consecutively to the 40 years.
             In support of his claims, Jones submitted affidavits from himself; his

mother, Carrie Jones (“Carrie”); and his brother, Freddie Jones (“Freddie”). The

affidavits centrally alleged that (1) trial counsel misled Jones, Carrie, and Freddie to

believe Jones would be sentenced “to 2-3 years of probation”; (2) Jones is “mentally

challenged”; and (3) Jones wished to proceed with a trial but pleaded guilty due to

trial counsel’s “false promises.”

             On May 21, 2019, the trial court denied Jones’ motion. Jones appealed

the trial court’s decision, but we dismissed the appeal as untimely.

             On September 11, 2019, Jones filed a “petition to vacate or set aside

judgment of conviction or sentence” and realleged that trial counsel inaccurately

advised him that he would receive probation if he accepted the state’s plea offer.

Jones reattached the previous affidavits from himself, Carrie, and Freddie, albeit

notarized on a different day.

             On September 17, 2019, the trial court denied Jones’ petition. On

June 29, 2020, Jones appealed the trial court’s decision. On July 17, 2020, we

dismissed Jones’ appeal as untimely.

             Thereafter, on July 8, 2021, Jones file another motion to “vacate or set

aside judgment of conviction or sentence.” The motion contained the same

allegations and the same affidavits. On July 19, 2021, the trial court denied Jones’

the petition as untimely and, one where no exception applied.

              Jones now appeals and assigns the following two errors for review:
                           Assignment of Error No. 1

      The trial court abused its discretion when it denied appellant’s
      postconviction petition in violation of the fifth, sixth, and fourteenth
      amendments to the United States Constitution and Article I, Section 10
      of the Ohio Constitution.

                          Assignment of Error No. 2

      The trial court erred when it denied appellant’s postconviction relief
      petition pursuant to R.C. 2953.21 and R.C. 2953.23 without conducting
      an evidentiary hearing, where appellant presented sufficient facts to
      support the aforementioned petition.

                                Law and Analysis

              For ease of discussion, we will address both assignments of error

together. Collectively, Jones argues the trial court abused its discretion when it

denied his petition for postconviction relief without conducting a hearing.

              Generally, a reviewing court reviews a trial court’s decision granting

or denying a petition for postconviction relief for an abuse of discretion. State v.

Ali, 8th Dist. Cuyahoga No. 109580, 2021-Ohio-1085, ¶ 8, citing State v. Gondor,

112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 58. The term “abuse of

discretion” connotes more than error of law or of judgment; it implies that the

court’s attitude is unreasonable, arbitrary, or unconscionable. State v. Adams, 62

Ohio St.2d 151, 157, 404 N.E.2d 144 (1980). However, whether the trial court

possessed subject-matter jurisdiction to entertain an untimely petition for

postconviction relief is a question of law, which appellate courts review de novo. Ali

at ¶ 8, citing State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121 N.E.3d

351, ¶ 24.
               Preliminarily, as outlined in the summary of facts and procedural

history, Jones did not file a direct appeal from his conviction and sentence, but

subsequently filed three separate actions attempting to overturn his convictions.

               Under the doctrine of res judicata,

      a final judgment of conviction bars a convicted defendant who was
      represented by counsel from raising and litigating in any proceeding
      except an appeal of that judgment, any defense or any claimed lack of
      due process that was raised or could have been raised by the defendant
      at the trial which resulted in that judgment of conviction, or on an
      appeal from that judgment.

State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the

syllabus.

               In short, the doctrine of res judicata excludes subsequent actions or

postconviction petitions involving the same legal theory of recovery as the previous

action or petition as well as claims which could have been presented in the first

action or postconviction petition. State v. Sawyer, 8th Dist. Cuyahoga No. 91946,

2009-Ohio-2391, ¶ 19, State v. Cole, 2 Ohio St.3d 112, 443 N.E.2d 169 (1982).

               Here, regardless of framing or styling, all three previous actions raised

the exact arguments, had identical affidavits attached, and were all ruled on by the

trial court. Importantly, because all of Jones’ sundry filings involved matters that

were or could have been raised in a direct appeal, he is now precluded by res judicata

from again raising these issues.

               We also find that Jones’ petition was untimely. The trial court’s

journal entry stated that the “[p]etition for postconviction relief was filed outside the
time limit set in R.C. 2953.21(A)(2), and no exception under R.C. 2953.23 applies.

Therefore, the Court lacks jurisdiction to consider the petition for postconviction

relief.”

               Pursuant to R.C. 2953.21(A)(2), if no direct appeal is filed, “the

petition shall be filed no later than one hundred eighty days after the expiration of

the time for filing the appeal.” Id. As noted previously, Jones pled guilty in

November 2008, the trial court sentenced him in December 2008, and Jones did

not file a direct appeal. Jones’ current petition was not filed until July 2021, nearly

13 years later. As such, there is no dispute the petition is untimely.

               We further note, a convicted defendant may not file an untimely or

successive petition unless the defendant meets a high burden of demonstrating the

“specific, limited circumstances” of R.C. 2953.23(A). Apanovitch, 155 Ohio St.3d

358, 2018-Ohio-4744, 121 N.E.3d 351, at ¶ 22.

               Specifically, R.C. 2953.23(A) provides:

       (A) Whether a hearing is or is not held on a petition filed pursuant to
       section 2953.21 of the Revised Code, a court may not entertain a
       petition filed after the expiration of the period prescribed in division
       (A) of that section or a second petition or successive petitions for
       similar relief on behalf of a petitioner unless division (A)(1) or (2) of
       this section applies:

       (1) Both of the following apply:

       (a) Either the petitioner shows that the petitioner was unavoidably
       prevented from discovery of the facts upon which the petitioner must
       rely to present the claim for relief, or, subsequent to the period
       prescribed in division (A)(2) of section 2953.21 of the Revised Code or
       to the filing of an earlier petition, the United States Supreme Court
       recognized a new federal or state right that applies retroactively to
      persons in the petitioner’s situation, and the petition asserts a claim
      based on that right.

      (b) The petitioner shows by clear and convincing evidence that, but for
      constitutional error at trial, no reasonable factfinder would have found
      the petitioner guilty of the offense of which the petitioner was convicted
      or, if the claim challenges a sentence of death that, but for
      constitutional error at the sentencing hearing, no reasonable factfinder
      would have found the petitioner eligible for the death sentence.

      (2) The petitioner was convicted of a felony, the petitioner is an
      offender for whom DNA testing was performed under sections 2953.71
      to 2953.81 of the Revised Code or under former section 2953.82 of the
      Revised Code and analyzed in the context of and upon consideration of
      all available admissible evidence related to the inmate’s case as
      described in division (D) of section 2953.74 of the Revised Code, and
      the results of the DNA testing establish, by clear and convincing
      evidence, actual innocence of that felony offense or, if the person was
      sentenced to death, establish, by clear and convincing evidence, actual
      innocence of the aggravating circumstance or circumstances the person
      was found guilty of committing and that is or are the basis of that
      sentence of death.

              Indeed, none of the exceptions contained in R.C. 2953.23(A), quoted

above, applies in this case. In addition, Jones is not claiming that there was a new

United States Supreme Court case recognizing a federal or state right that applies

retroactively. Further, there was no DNA testing providing new evidence of actual

innocence. Therefore, the trial court properly denied Jones’ untimely motion.

              Finally, a trial court may dismiss a petition for postconviction relief

without holding an evidentiary hearing when the claims raised in the petition are

barred by the doctrine of res judicata. State v. Osborn, 8th Dist. Cuyahoga No.

107423, 2019-Ohio-2325, ¶ 30, citing State v. Szefcyk, 77 Ohio St. 3d 93, 671 N.E.2d

233 (1996), syllabus. “Res judicata is applicable in all postconviction relief

proceedings.” Id., citing Szefcyk at 95.
              On the record before us, we find that the petition was untimely, that

none of the exceptions contained in R.C. 2953.23(A) applied, and that the claims

therein are all barred under the doctrine of res judicata. As such the trial court did

not err when it dismissed the petition without conducting an evidentiary hearing.

              Accordingly, we overrule both assignments of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Common Pleas Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________
EMANUELLA D. GROVES, JUDGE

EILEEN T. GALLAGHER, P.J., and
SYLVIA S. HENDON, J.,* CONCUR

*(Sitting by assignment: Sylvia S. Hendon, J., retired, of the First District Court of
Appeals.)